DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 25 July 2022 in reference to application 16/918,811. Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 25 July 2022 has been accepted and considered in this office action.  Claims 1, 2, 7-12, and 14-16 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 25 July 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Vijayaraghavan teaches an electronic computer implemented method of mobile data communication (abstract), comprising, the steps of: 
electronically processing a plurality of mobile user interaction data for a first computing session of a computing platform (0014, 0117, processing data from a first communication session); 
electronically receiving a plurality of user mobile interaction voice data for an Al-based computing platform (0014, 0117, audio input from a user, 0044, using microphone); 
electronically sampling the user mobile interaction voice data to create a set of user mobile voice data samples (0044, audio collected using microphone and analyzed by ASR, which requires digitizing and sampling); 
electronically determining whether one of more of the user mobile voice data samples includes a session key data command (0014, 0117-18, determining whether to start a second session based on commands and data needed); and 
responsive to the session key data command, electronically initiating a biometric authentication of the user mobile voice data samples (0093-94, 0118, voice prints may be used to determine if person is associated with the user account to be accessed); 
responsive to the biometric authentication, electronically initiating a second computing session of the computer platform, while receiving the plurality of user mobile interaction voice data (0020-21 and 0119, starting a second communication session to collect missing information).
Vijayaraghavan does not specifically teach that the interaction voice data is for an Al-based computing platform.
In the same field of natural language processing, Fuegen teaches the interaction voice data is for an Al-based computing platform (Col 3 lines 24-38, figure 2B, natural language understanding may be based on an LSTM neural network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use Neural Network for NLU as taught by Fuegen in the system of Vijayaraghavan in order to allow for more accurate natural language understanding processing.
However the prior art of record does not teach or fairly suggest the limitations of “wherein said biometric authentication is associated with a second user for the second computing session and said first computing session is associated with a first user; wherein said plurality of user mobile interaction voice data is associated with the first user and the second user; and wherein the second computing session occurs simultaneously with said first computing session” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 7 and 15 contain similar limitations as claim 1 and therefore is allowable as well.

Claims 2-6, 8-14, and 16-20 depend on and further limit claims 1, 7, and 15 and therefore are allowable as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655